McLaughlin, J. (dissenting):
The defendant was obligated to furnish the plaintiff with a reasonably safe place in which to do his work and it could not exempt *394itself from liability for a failure in that respect' by delegating that duty to another. (Benzing v. Steinway & Sons, 101 N. Y. 547 ; Probst v. Delamater, 100 id. 266; Pantzar v. Tilly Foster Iron Mining Co., 99 id. 368.) The place here furnished was the bridge. . The defendant knew how it was constructed and the Weight it would sustain,, of which the plaintiff was ignorant It, therefore, knew, or in-law was bound to know, that as soon as the plaintiff had performed the work assigned to him, viz., sawed off one of the supports, the bridge would collapse unless otherwise supported. It is of no , importance whether the superintendent, Parish,- -or the foreman, Reynolds, directed the-plaintiff -Where to saw off the timber, because whoever gave the order was the alter ego of the defendant.
. The fact'that the bridge was being taken- down does not qualify or change this rule, because the plaintiff was just as much-entitled to a reasonably safe place to work in taking down the bridge as he would have been, if the bridge were being constructed The rule which exempts a master, under such circumstances, presupposes in each instance -that he has performed the obligation which the law imposes upon him and the injury occurs, solely -through the negligence of a coemployee. (Stringham v. Stewart, 100 N. Y. 516; Pluckham v. American Bridge Co., 104 App. Div. 404; S. C. affd., 186 N. Y. 561.)
The fact that there was sufficient material at hand to render the bridge secure, had the same been used,- does not relieve the defendant from liability,, because it was its duty, having directed the plaintiff to do certain work which rendered the bridge insecure, -to see that such materials were used and the .bridge made and kept reasonably safe while workmen Were Upon- it. The plaintiff. assumed the risk-incident to the nature of his employment, but not the added risk resulting from the defendant’s neglect, which was its failure to-, strengthen the bridge as the plaintiff’s work weakened it. Whether the defendant performed its duty in this'respect was, under the facts presented, á question for the jury,
For these reasons I am unable to concur in the opinion of Mr. Justice Ingeaham and vote to reverse the judgment and, order a new trial. ' ■ ^
- Houghton, J,, concurred.
■ Judgment affirmed, with costs. Order filed.